UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6396



CATHY ANN MILLS BARNES,

                                              Petitioner - Appellant,

          versus


NORTH CAROLINA ATTORNEY GENERAL; CAROL CALDWELL,

                                             Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. James A. Beaty, Jr., District
Judge. (CA-98-374-1)


Submitted:   August 5, 1999                 Decided:   August 11, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John David Bryson, WYATT, EARLY, HARRIS, WHEELER & HAUSER, High
Point, North Carolina, for Appellant. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cathy Ann Mills Barnes appeals the district court’s order

denying relief on her petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. See Barnes v. North Carolina Attorney General,

No. CA-98-374-1 (M.D.N.C. Feb. 18, 1999).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2